Citation Nr: 0946885	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-28 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Louisville, 
Kentucky, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In November 2005, the Veteran claimed entitlement to service 
connection for diabetes mellitus type II.  In a July 2006 
rating decision, the agency of original jurisdiction (AOJ) 
denied service connection for diabetes type I, claimed as 
diabetes type II.  

The Veteran asserts that he has both type I and type II 
diabetes mellitus.  The Board notes that in a December 2008 
statement in support of the claim, the Veteran stated that he 
was initially diagnosed with diabetes mellitus type II in 
1974, and developed diabetes type I in about 1978, noting 
that the records associated with the initial diagnosis in 
1974 were unavailable.  A private record, received in 
December 2005, notes an initial diagnosis of "diabetes" in 
1975, and a February 2006 record notes that he was diagnosed 
with diabetes mellitus type I in 1974, and initially treated 
with diet and eventually progressed to needing insulin.  

The Board notes that the Veteran's service in Vietnam was 
verified in February 2006, and 38 U.S.C.A. § 1116 (West 2002 
& Supp. 2009) provides that a veteran who served in the 
Republic of Vietnam during the period beginning January 9, 
1962, and ending on May 7, 1975, is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange) if he has one of the listed Agent Orange 
presumptive diseases.  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma. 38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  These diseases must become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Board notes that in September 2007, the Veteran submitted 
an internet article from, "Postgraduate Medicine online" 
"and noted to be a Curbside Consult."  The article notes 
that the distinction between diabetes mellitus type I and 
diabetes mellitus type II could be "hazy" and that, "many 
patients have characteristics of each."  

In addition, the Veteran was afforded a VA examination in 
March 2006 and the diagnosis entered was diabetes type I.  
The Board notes that the Court has held that a claims file 
review, as it pertains to obtaining an overview of a 
veteran's medical history, is not a requirement, Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  In light of the 
facts and circumstances in this case, however, the Board 
finds that a competent opinion, with review of the claims 
file, as to whether the Veteran has type II diabetes 
mellitus, is necessary.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  

In addition, the Court has held that once VA undertakes a 
duty to provide a medical examination, due process requires 
VA to notify the claimant prior to the adjudication of the 
claim of any inability to obtain evidence sought (including a 
VA examination with medical opinion).  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 
Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. 
App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 
1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  In light of the AOJ's adjudication of 
entitlement to service connection for diabetes mellitus type 
I claimed as diabetes type II, and the March 2006 VA 
examination that the Veteran was afforded in that regard, an 
opinion as to whether type I diabetes mellitus is 
etiologically related to service is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the VA examiner who performed the March 
2006 examination, if available; otherwise 
another VA examiner for the purpose of 
obtaining an opinion as to whether the 
Veteran has ever had diabetes mellitus 
type II and/or whether diabetes type I is 
related to service.  The AOJ should 
request that the VA examiner express the 
opinion in terms of whether it is "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that diabetes mellitus type I 
is related to service or that the veteran 
has diabetes mellitus type II.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


